DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 4/20/22, which has been entered.
   
   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-10, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US Patent # 8112586 B1) in view of Tran (US 20140237188 A1), Stickle (US PGPUB # 2015/0089034 A1), and Bulut (US 20130103911 A1).
With respect to claim 1, the Reiner reference teaches an apparatus comprising a memory and at least one processor (see fig. 1) configured to: 
monitor one or more input/output (I/O) workloads received by a storage array; (column 10, line 57 to column 11, line 6, where predictive model allows for various workloads and database sizes to be represented via parameters (including I/O request profiles and skews) and allows for various configurations to be represented via parameters as well) and
predict each distinct size of the I/O workload's I/O operations. (column 10, line 57 to column 11, line 6, where predictive model allows for various workloads and database sizes to be represented via parameters (including I/O request profiles and skews) and allows for various configurations to be represented via parameters as well) 
However, the Reiner reference does not explicitly teach to anticipate a frequency for each of the I/O workload's distinctly sized I/O operations; and to dynamically balance and establish one or more mirrored and unmirrored cache pools (MUCPs) with cache slots sized according to the anticipated frequency of the I/O workload's distinctly sized I/O operations, wherein at least one of the mirrored and unmirrored cache pools includes cache slot segments having a smaller size than each MUCP's corresponding cache slot size configuration.
The Tran reference teaches it is conventional to anticipate a frequency for each of the I/O workload's distinctly sized I/O operations. (paragraph 24, where the software may be designed to measure the stored data to determine the rate or number of requests for the electronic information and the file size of the electronic. The software also may calculate a cache value based on the number of requests and the file size, and to electronically flag the electronic information as being in high demand by access requestors where the cache value or frequency of requests for the electronic information is high) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Reiner reference to anticipate a frequency for each of the I/O workload's distinctly sized I/O operations, as taught by the Tran reference.
The suggestion/motivation for doing so would have been to enable electronic information caching that may make electronic information more readily available to an access requestor based on an anticipated demand for that information.  (Tran, paragraph 4)
However, the combination of the Reiner and Tran references does not explicitly teach to dynamically balance and establish one or more mirrored and unmirrored cache pools with cache slots sized according to the anticipated frequency of the I/O workload's distinctly sized I/O operations, wherein at least one of the mirrored and unmirrored cache pools includes cache slot segments having a smaller size than each MUCP's corresponding cache slot size configuration.
The Stickle reference teaches it is conventional to have dynamically balance and establish one or more mirrored and unmirrored cache pools with cache slots sized according to the anticipated frequency of the I/O workload's distinctly sized I/O operations. (paragraph 71, where for a distributed caching [which are one of ‘mirrored’ or ‘un-mirrored’ as claimed] service, additional caches may be activated, or the sizes of existing cache instances may be increased, if the cache miss rate of an application exceeds a threshold, or if the I/O workload at some set of backing storage devices of the caches increases beyond a threshold)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Reiner and Tran references to have wherein dynamically balance and establish one or more mirrored and unmirrored cache pools with cache slots sized according to the anticipated frequency of the I/O workload's distinctly sized I/O operations, as taught by the Stickle reference.
The suggestion/motivation for doing so would have been to have load balancing of the resources.  (Stickle, paragraph 70)
However, the combination of the Reiner, Tran, and Stickle reference does not explicitly teach wherein at least one of the mirrored and unmirrored cache pools includes cache slot segments having a smaller size than each MUCP's corresponding cache slot size configuration.
The Bulut reference teaches it is conventional to have wherein at least one of the mirrored and unmirrored cache pools includes cache slot segments having a smaller size than each MUCP's corresponding cache slot size configuration.  (paragraph 39, where the same cache may be segmented to also have segment sizes of 128 kb (e.g., two 64 kb segments combined into one and considered a single cache segment). The same cache further may be segmented to have segment sizes of 256 kb (e.g., two 128 kb segments combined into one, or four 64 kb segments combined into one))
 It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Reiner, Tran, and Stickle references to have wherein at least one of the mirrored and unmirrored cache pools includes cache slot segments having a smaller size than each MUCP's corresponding cache slot size configuration, as taught by the Bulut reference.
The suggestion/motivation for doing so would have been to set one or more thresholds associated with a connection speed that are also associated with a level of segment size (e.g., fastest connection speed associated with largest segment size, slowest connection speed associated with smallest segment size, so forth for speeds there between.  (Bulut, paragraph 51) 
Therefore it would have been obvious to combine the Reiner, Tran, Stickle, and Bulut references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Reiner, Tran, Stickle, and Bulut references teaches the apparatus of claim 1 further configured to segment each of the one or more mirrored and un-mirrored caches into the one or more cache pools, wherein each cache pool includes one or more cache slots of a distinct size.  (Stickle, paragraph 71, where in making adjustments to pool size in such embodiments, the client-side control module may be required to conform to previously-specified pool size constraints (if any) such as a maximum or minimum pool size limit)

With respect to claim 3, the combination of the Reiner, Tran, Stickle, and Bulut references teaches the apparatus of claim 2 further configured to assign each cache pool an amount of the one or more cache slots of the distinct size based on the anticipated I/O workloads. (Stickle, paragraph 71, where for a distributed caching service, additional caches may be activated, or the sizes of existing cache instances may be increased, if the cache miss rate of an application exceeds a threshold, or if the I/O workload at some set of backing storage devices of the caches increases beyond a threshold)

With respect to claim 4, the combination of the Reiner, Tran, Stickle, and Bulut references teaches the apparatus of claim 3 further configured to assign each cache pool the amount of the one or more distinctly sized cache slots based on expected service levels (SLs) of a customer. (Stickle, paragraph 71, where in making adjustments to pool size in such embodiments, the client-side control module may be required to conform to previously-specified pool size constraints (if any) such as a maximum or minimum pool size limit)

With respect to claim 7, the combination of the Reiner, Tran, Stickle, and Bulut references teaches the apparatus of claim 2 further configured to predict distinct I/O request sizes of the anticipated 1/O workloads. (Stickle, paragraph 71, where other service-specific activation status change criteria may be used for various pooled-resource services, such as network address discovery services (whose resources may provide similar functionality as DNS nodes), automated resource recruitment services (e.g., services that automatically add compute or storage instances to an application as needed, depending on measured or anticipated workload levels))

With respect to claim 8, the combination of the Reiner, Tran, Stickle, and Bulut references teaches the apparatus of claim 7 further configured to predict frequencies of different I/O request sizes of the anticipated 1/O workloads. (Stickle, paragraph 71, where other service-specific activation status change criteria may be used for various pooled-resource services, such as network address discovery services (whose resources may provide similar functionality as DNS nodes), automated resource recruitment services (e.g., services that automatically add compute or storage instances to an application as needed, depending on measured or anticipated workload levels))

With respect to claim 9, the combination of the Reiner, Tran, Stickle, and Bulut references teaches the apparatus of claim 8 further configured to assign each cache pool an amount of the one or more cache slots of the distinct size based on one or more of the predicted I/O request sizes and the predicted frequencies of the different I/O request sizes of the anticipated I/O workloads. (Stickle, paragraph 71, where other service-specific activation status change criteria may be used for various pooled-resource services, such as network address discovery services (whose resources may provide similar functionality as DNS nodes), automated resource recruitment services (e.g., services that automatically add compute or storage instances to an application as needed, depending on measured or anticipated workload levels); and where in making adjustments to pool size in such embodiments, the client-side control module may be required to conform to previously-specified pool size constraints (if any) such as a maximum or minimum pool size limit)

With respect to claim 10, the combination of the Reiner, Tran, Stickle, and Bulut references teaches the apparatus of claim 9 further configured to assign each cache pool the amount of the one or more distinctly sized cache slots of the distinct based on expected service levels (SLs) of a customer. (Stickle, paragraph 71, where in making adjustments to pool size in such embodiments, the client-side control module may be required to conform to previously-specified pool size constraints (if any) such as a maximum or minimum pool size limit)

Claims 11-14 and 17-20 are the method implementation of system claims 1-4 and 7-20 and are rejected under the same rationale as above.   

Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reiner (US Patent # 8112586 B1) in view of Tran (US 20140237188 A1), Stickle (US PGPUB # 2015/0089034 A1), and Bulut (US 20130103911 A1) as shown in the rejections above, and in further in view of Mittal (US PGPUB # 2019/0243695 A1).  

With respect to claim 5, the combination of the Reiner, Tran, Stickle, and Bulut references does not explicitly teach the apparatus of claim 1 further configured to anticipate the I/O workloads using one or more neural network machine learning techniques.
	The Mittal reference teaches it is conventional to anticipate the I/O workloads using one or more neural network machine learning techniques. (paragraph 157, where workload recognizer 263 instructs the cache controller 273 to perform the predicted data measurements, which can cause changes in the cache hit ratio 275. The prediction model 265 is adjusted and/or trained in real time using a hybrid reinforcement machine learning technique to continuously drive up the cache hit ratio 275)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the Reiner, Tran, Stickle, and Bulut references to anticipate the I/O workloads using one or more neural network machine learning techniques, as taught by the Mittal reference.
The suggestion/motivation for doing so would have been to adapt to the current workload of the computing system and implement predicted data movements to achieve a cache hit ratio higher than that can be achieved via the cache controller alone.  (Mittal, paragraph 157) 
Therefore it would have been obvious to combine the Reiner, Tran, Stickle and Mittal references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 6, the combination of the Reiner, Tran, Stickle, Bulut and Mittal references teaches the apparatus of claim 5, wherein one of the one or more neural network machine learning techniques is a recurring neural network (RNN) such as a long/short-term memory (LSTM) network.  (Mittal, paragraphs 99-100, where the predictive model of the data orchestrator 113 can be implemented via an artificial neural network, which can be initially trained offline using historic data access records initially and then continuously trained in real time use using the real time data access records)

Claims 15-16 are the method implementation of system claims 5-6 and are rejected under the same rationale as above.   

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 6-7 of the remarks dated 4/20/22) and amendments with respect to claims 1-20 have been considered and are persuasive. 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the Reiner, Tran, Stickle, Bulut and Mittal references as shown in the rejections above.  The Examiner further notes the inclusion of the newly cited reference Bulut to teach the newly added limitation as shown in the rejections above.  

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Maddah-Ali (US 20120254459 A1), which teaches a method for managing transmission of data files to users, a first file is divided into a plurality of first segments and a second file is divided into a plurality of second segments. A first segment is sent to a first user and a different first segment is sent to a second user. A second segment is sent to the first user and a different second segment is sent to the second user. At least part of a segment sent to the first user is combined with at least part of a segment sent to the second user to produce a combined segment which is of smaller size than the total size of the at least parts of segments before combining. The combined segment is transmitted to the first user and to the second user for each user to recover a segment using the combined segment and at least part of a segment.



   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137